Citation Nr: 1142076	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-40 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss and service-connected tinnitus.

3.  Entitlement to service connection for additional disability of the right hand, claimed as secondary to service-connected residuals of a fracture of the right first metacarpal.  

4.  Entitlement to a higher rating for service-connected residuals of a fracture of the right first metacarpal, currently evaluated as noncompensable prior to May 2, 2007, and 10 percent disabling beginning May 2, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions in March 2006, and June and November 2007.  In March 2006, the RO granted service connection for residuals of a fracture of the right first metacarpal and assigned a noncompensable evaluation.  In June 2007, the RO assigned an increased rating to 10 percent for the right thumb disability, and denied service connection for bilateral defective hearing and vertigo.  In November 2007, the RO denied service connection for arthritis of the right hand secondary to the thumb fracture.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Right Hand Disability and Residuals of  Fracture of Right First Metacarpal

The record reflects that service connection was granted for fracture of the right first metacarpal claimed as residuals of right thumb injury in a March 2006 rating decision.  The disability was reevaluated and continued at a noncompensable level in an October 2006 rating decision based on new examination findings from an October 2006 VA examination report.  The Veteran filed a notice of disagreement with the initial rating assigned specifically referencing the October 2006 rating decision, however, his disagreement was timely with respect to the earlier March 2006 rating decision.  In a June 2007 rating decision, the RO awarded a higher evaluation of 10 percent but effective from May 2, 2007.  The RO issued a statement of the case on this issue in June 2007.  Thereafter, in a separate rating decision issued in November 2007, the RO recognized that the Veteran filed a service connection claim for arthritis of the "right hand" and "deformity" of the "right hand" secondary to the service-connected right thumb injury.  The Veteran submitted an October 2006 VA radiograph report that included findings of mild deformity of the first metatarsal noted as "could be related to old trauma."  In the rating decision the RO noted that secondary service connection for arthritis and deformity of the right hand was denied.  The RO issued a statement of the case on this issue in July 2008 but conflated the issue with the claim for a higher evaluation issue.  The Veteran's January 2008 statement and the August 2008 VA Form 9 indicate that he continues to disagree with the initial rating assigned his right thumb disability and the continued denial of service connection for arthritis and deformity or other disability of the entire right hand.  For these reasons, the Board has re-characterized the issues as listed on the title page.  

In this regard, the Board notes that the Veteran complains of disability of the entire hand, including pain, weakness, and numbness.  The Veteran was last afforded a VA examination in September 2007.  The reported physical findings appeared to primarily focus on the right thumb.  Radiographic findings were reported but there was no opinion provided regarding whether all findings were associated with the service-connected right thumb fracture.  Similarly, the results of EMG/NCV testing were reported but no opinion provided regarding whether the findings were in any way related to the service-connected right thumb fracture.  Also, the VA examination was conducted over four years ago.  Thus, the Board finds that the Veteran should be afforded another VA examination for purposes of determining all disability attributable to the service-connected right thumb fracture and the current severity of such disability.  

Bilateral Hearing Loss

When examined by VA in May 2007, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's medical history.  The Veteran reported a history of ear infections with bleeding and pain in both ears as an adult, treated with antibiotics, and a non-specific left ear surgery more than 10 years earlier.  He also reported a history of noise exposure from artillery fire in service, four years of noise exposure working in a factory, and 27 years of noise exposure as a truck driver since service.  On examination, audiological findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
45
40
LEFT
35
35
40
45
50

Speech recognition scores were 92 percent right ear and 80 percent in the left ear.  The examiner indicated that the Veteran had mild to moderate sensorineural hearing loss with good word recognition, bilaterally.  The audiologist indicated that the Veteran's hearing acuity on audiometric testing in service, including at the time of separation was normal, and opined that his current hearing loss was less likely than not the result of noise exposure in service, and more likely related to his post-service noise exposure.  

The VA examiner, however, did not provide a rationale for finding that post-service noise exposure caused the hearing loss to the exclusion of in-service military noise exposure.  This is very significant because the VA examiner found that hearing loss was commonly associated with noise exposure and military noise exposure could not be ruled out as the cause of the Veteran's tinnitus, therefore, "it [was] at least as likely as not to be related to military noise exposure."  For these reasons, the Board finds the VA examination is inadequate and another opinion must be obtained that contains a rationale.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).




Vertigo as Secondary to Bilateral Hearing Loss and Tinnitus

Concerning the claim of service connection for vertigo, while the Veteran was examined by VA in May 2007, to determine the nature and etiology of his symptoms, the Board finds that the examiner's opinion was equivocal at best.  Specifically, the examiner's conclusion that the Veteran's transient unsteadiness did not "appear" to be related to service, particularly in light of his additional comment that the symptoms had not been fully evaluated, does not provide the degree of medical certainty necessary to render a fair and impartial decision on this matter.  Also, because service connection has now been established for tinnitus, there is the additional question of whether the claimed vertigo may be related to tinnitus.  

At this point, it should be noted that claims of secondary service connection include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability.  Service connection may be granted on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  As the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Part of VA's duty to assist is to provide the Veteran with an examination if, as in this case, there is evidence of a current disability and the evidence indicates that the disability may be related to an event in service or to a service-connected disability.  38 C.F.R. § 3.159(c)(4) (2011).  See also, Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should take appropriate steps to obtain the names and addresses of all medical care providers who treated the Veteran for his right hand/right thumb disability, bilateral hearing loss, and vertigo since December 2008.  Thereafter, the AMC should attempt to obtain copies of all records from the identified sources, including all VA medical records and associate them with the claims file.  If any records identified by the Veteran cannot be obtained, he should be so informed in accordance with 38 C.F.R. § 3.159(e) (2011) and it should be documented in the claims folder.  

2.  The Veteran should be afforded a VA examination to determine the entire nature of disability associated with the service connected residuals of a fracture of the right first metacarpal.  The claims file and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  After reviewing all of the evidence of record, the examiner should provide a response to the following:  

a)  Note any limitation of motion in the right thumb when attempting to oppose the fingers, and indicate the extent, in centimeters, of any gap between the thumb pad and fingers.  

b)  Identify any other disability of the right hand attributable to the service-connected residuals of a fracture of the right first metacarpal.  The examiner must indicate whether it is at least as likely as not that any (i.) deformity, (ii.) arthritis, and (iii.) neurological deficits (e.g.,  median/ulnar neuropathy, etc.) is caused or aggravated by the service-connected residuals of a fracture of the right first metacarpal.

c)  Indicate whether the right thumb and right hand exhibit weakened movement, excess fatigability, or incoordination due to the service-connected right thumb fracture and any other disability of the right hand deemed attributable to the right thumb disability.  If feasible, these determinations should be expressed in terms of additional range of motion loss or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

d)  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right thumb and any other disability of the right hand associated with the right thumb disability are used repeatedly over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, during flare-ups or repeated use.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

e)  The examiner must provide an opinion on the impact of the Veteran's right thumb disability and any other disability of the right hand associated with the right thumb disability have on the Veteran's ability to secure or follow a substantially gainful occupation.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition attributable to the service-connected residuals of a fracture of the right first metacarpal, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The degree of aggravation should be quantified, if possible.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  After reviewing all of the evidence of record, the examiner should provide a response to the following:  

Is it at least as likely as not that any portion of the Veteran's bilateral hearing loss is etiologically related to in-service noise exposure?  The examiner must accept as fact that the Veteran was exposed to military noise exposure from artillery fire.  The examiner must discuss the March 2007 private opinion by Sycamore Shoals Primary Care, the May 2007 VA audio examination report, and the May 2007 VA ear disease examination report.  The examiner must provide a rationale for the opinion provided.   

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of his vertigo.  The claims file and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  After reviewing all of the evidence of record, the examiner should provide a response to the following:  

a)  Does the Veteran have vertigo at present?  If so, is it at least as likely as not that it was present in service or is otherwise related to service?  If not, is it at least as likely as not that it is proximately due to, the result of, or aggravated by the bilateral hearing loss and/or service-connected tinnitus?  The examiner must provide a rationale for the opinion provided.   

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition attributable to bilateral hearing loss and/or tinnitus, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The degree of aggravation should be quantified, if possible. 

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

5.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine if all medical findings necessary to rate the Veteran's right hand disability have been provided by the examiner and whether as to all claimed disabilities they have responded to all questions posed.  If not, the report(s) must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

6.  Thereafter, the AMC should readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


